Title: To Thomas Jefferson from Jacob Richardson, 26 October 1807
From: Richardson, Jacob
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Newport R.I. 26th. Octr. 1807.
                        
                        Your Letter of the 17th. Inst. Inclosing one for Miss A. C. Randolph, I receivd, on the 23d in the evening, and
                            deliver’d it to her my self, & found she was much pleas’d with it, at her request I inclose a letter from her directed
                            to you. any further Commands from, shall be attended to with pleasure.—
                  I am Sir, Your humble Servant.
                        
                            Jacob Richardson
                            
                        
                    